Order entered December 1, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00617-CV

                    IN THE INTEREST OF P.H., A CHILD

               On Appeal from the 196th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 89,795

                                     ORDER

      Before the Court is the Department’s December 1, 2022 motion to file its

brief late. We GRANT the motion and ORDER the brief received November 29,

2022 filed as of the date of this order. Any reply brief shall be filed no later than

December 6, 2022.


                                             /s/    BILL PEDERSEN, III
                                                    JUSTICE